         Case 2:20-cv-02964-JMY Document 21 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL MURRY, Ind. and as Adm.
                            :
of the Estate of Semaj Araus, deceased,
                            :
                            :                       Case No. 20-cv-2964-JMY
     vs.                    :
                            :
CSX TRANSPORTATION and      :
SOUTHEASTERN TRANSPORTATION :
AUTHORITY (SEPTA).          :

                                            ORDER

       AND NOW, this 8th day of September, 2020 upon consideration of the Motion to

Remand Pursuant to 28 U.S.C. § 1447(c) filed by the Plaintiff (ECF No. 6), it is hereby

ORDERED and DECREED that this matter shall be remanded to the Philadelphia Court of

Common Pleas.



                                            By the Court:

                                               /s/ John Milton Younge
                                            Judge John Milton Younge
